Citation Nr: 0032554	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  95-33 658	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from November 1943 
to February 1946 and from June 1946 to April 1972.  He died 
in July 1993.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 administrative decision 
issued by the Department of Veterans Affairs (VA) 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO), which found that the appellant was not entitled 
to the proceeds of the veteran's National Service Life 
Insurance (NSLI) policy.  That decision determined that the 
proceeds of the NSLI policy were payable to the veteran's 
brother because he had been named as the contingent 
beneficiary of this insurance on the last beneficiary 
designation on file from November 1943 and because the 
principal beneficiary was deceased.  Contested claims 
procedures have been followed in this case.  During the 
course of the appeal, the veteran's brother passed away.  The 
appeal has been continued by the widow of the veteran's 
brother, who is now the appellee.  The appellant resides 
within the jurisdiction of the RO in Los Angeles, California.


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9) 
dated in August 1999, the appellee, who is the widow of the 
veteran's brother, requested a hearing before the Board in 
Washington, D.C.  By letters dated in July 2000, the Board 
notified both the appellee and the appellant that the hearing 
was scheduled for September 2000.  

In correspondence dated in July 2000, the appellee declined 
the hearing.  In a September 2000 letter, the appellant 
informed the Board that due to her physical condition and 
financial situation she was unable to come to Washington, D. 
C. for a hearing.  She indicated that she had recently moved 
and asked that the hearing be changed to a later date and to 
a location closer to her new home.  The appellant did not 
specify whether she wanted a hearing at the RO before a 
hearing officer, before a veterans law judge sitting at the 
RO, or a videoconference hearing with a veterans law judge.  

Consequently, in an October 2000 letter, the Board asked the 
appellant to clarify her hearing intentions.  In November 
2000, the appellant responded that she wished to appear 
before a veterans law judge at the RO.  Because the Board may 
not proceed with an adjudication of the appellant's claim 
without affording her an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2000); 38 C.F.R. § 20.700(a) 
(2000).  

Accordingly, the case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a veterans law judge at 
the RO.  In addition, the RO should 
inform the appellee of the time and 
location of the hearing and of her right 
to attend the hearing.  38 C.F.R. § 
20.713 (2000).  

Following any appropriate action deemed necessary, the case 
should be returned to the Board.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




